I concur in the disposition of the assignments of error and judgment reached by the majority. I respectfully disagree with the conclusion of the majority that there was no basis for following and stopping the defendant's van. This van was present at the house under surveillance for drug activity and thus, would have been subject to the search warrant which was in progress for the house and the "vehicles" present. While the officers were waiting on that warrant, the defendant left the house, entered the van and drove away. The officers were apparently aware that another vehicle which had previously left the house that day had transported drugs from the scene. Under these circumstances, I believe the officers had sufficient cause to follow the van and eventually stop it to prevent the possible removal of additional evidence from the house and to avoid alerting anyone present at the house prior to the arrival of the search warrant.
 {¶ 24} I concur with the majority that once the van was stopped, the scrolling of defendant's cell phone at the scene of the stop went beyond the legitimate purpose of that stop. However, I concur with the majority that any of the foregoing was harmless to the outcome of this particular trial.
Cupp, J., concurs in the foregoing concurring opinion.